     Case 2:91-cr-00150-GMN-VCF Document 19 Filed 09/03/20 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   CHRISTOPHER D. BAKER
     Assistant United States Attorney
 4   501 Las Vegas Boulevard So., Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6336
     Fax: (702) 388-5087
 6   Christopher.D.Baker@usdoj.gov
     Attorneys for the United States of America
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9
      UNITED STATES OF AMERICA,                              Case No. 2:91-cr-00150-GMN-VCF
10
                              Plaintiff,                     GOVERNMENT’S MOTION TO
11                                                           DISMISS CRIMINAL
                  vs.                                        INDICTMENT PURSUANT TO
12                                                           FEDERAL RULE OF
      FERNANDO R. ZARATE,                                    CRIMINAL PROCEDURE 48(A)
13
                             Defendant.
14

15

16          The United States of America (“government”), by and through the undersigned

17   attorney, respectfully seeks leave of court pursuant to Federal Rule of Criminal Procedure 48(a)

18   to dismiss the above-captioned case and any outstanding warrant (if any) against Defendant

19   FERNANDO R. ZARATE. The government evaluated the age of the case and determined that

20   dismissing the case, and any outstanding warrant, is in the best interest of justice.

21   ///

22   ///

23

24



                                                      1
     Case 2:91-cr-00150-GMN-VCF Document 19 Filed 09/03/20 Page 2 of 2



 1         Accordingly, the government respectfully requests that the Court dismiss the indictment

 2   and any outstanding warrant against the above-captioned defendant.

 3   DATED: September 3, 2020

 4                                            Respectfully submitted,

 5                                            NICHOLAS A. TRUTANICH
                                              United States Attorney
 6
                                                     //s//
 7                                            CHRISTOPHER D. BAKER
                                              Assistant United States Attorney
 8

 9
     The Government’s motion is hereby GRANTED.
10

11

12   IT IS SO ORDERED.
13
                 3
     Dated this ______ day of September, 2020.
14

15

16
     ________________________________
17   Gloria M. Navarro, District Judge
     UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24



                                                  2
